DISMISS; and Opinion Filed July 30, 2015.




                                       S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-14-01391-CV

                             MARSHA FONTANIVE, Appellant

                                             V.

                              CDX HOLDINGS, INC, Appellee

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-14-01736-A

                            MEMORANDUM OPINION
                          Before Justices Bridges, Lang, and Schenck
                                  Opinion by Justice Schenck

       Stating she and appellee have settled the underlying litigation, appellant has filed an

unopposed motion to dismiss the appeal. See TEX. R. APP. P. 42.1(a). We GRANT the motion

and dismiss the appeal. See id.




                                                  /David J. Schenck/
                                                  DAVID J. SCHENCK
                                                  JUSTICE

141391F.P05
                                          S
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                         JUDGMENT

MARSHA FONTANIVE, Appellant                           On Appeal from the County Court at Law
                                                      No. 1, Dallas County, Texas
No. 05-14-01391-CV           V.                       Trial Court Cause No. CC-14-01736-A.
                                                      Opinion delivered by Justice Schenck.
CDX HOLDINGS, INC, Appellee                           Justices Bridges and Lang participating.

          In accordance with this Court’s opinion of this date, we DISMISS the appeal.

          Based on the parties’ agreement, we ORDER each party bear its own costs of this
appeal.


Judgment entered this 30th day of July, 2015.




                                                –2–